DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/10/2022, with respect to the rejections of the claims have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Or et al. (US 2005/0218729) and Xu et al. (US 2011/0135530).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 89 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recited product of claim 89 is not fully supported by the specification as filed. The specification is, at its broadest, directed to a multiphase composition comprising reactive and non-reactive components (see Spec., at [0009] - [0015]). These features are not recited in claim 89 and therefore the claimed product is not fully supported by the specification as originally filed.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 85 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Or et al. (US 2005/0218729).
Regarding claim 85, Or teaches a bulk material comprising metal oxide particles within a matrix comprising barium (¶ 4).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2011/0135530).
Regarding claim 89, Xu teaches a composite metal powder compact (¶ 40). The powder of the composite comprises a core material (¶ 43) which corresponds to the claimed discontinuous phase comprising particles. The powder also comprises a coating layer (¶ 48). The coating layer may be W (¶ 52). The matrix of the composite is formed out from the sintered coating layers on the cores of the powder (¶ 62). While Xu does not expressly teach the weight content of the matrix in the composite, Xu does teach the thickness of the coating layer ranges from 25 nm – 2500 nm (¶ 48), and the diameter of the core ranges from 5 µm – 300 µm (¶ 46). The matrix material therefore is expected to comprise approximately 0.25% - 70.4% volume. Based on a matrix of W and the core material being Al, Mn, Zn, or Mg (see ¶ 43), the matrix content by weight is about 0.66% - 96% depending on the core material. This overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Allowable Subject Matter
Claims 15, 17-22, 26, 28, 31, 33, 78-79, 81-82, 84, 86-88 are allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance were given in the previous Office Action, and are applicable to independent claims 15 and 81.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784